     Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 1 of 9



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


 STATE OF MARYLAND et al.,

                              Plaintiffs,
                v.                              No. 1:17-cv-2139-KBJ

 UNITED STATES DEPARTMENT OF
 EDUCATION et al.,

                               Defendants.


PLAINTIFFS’ NOTICE OF NEW FILING AND SUPPLEMENTAL AUTHORITY

       Plaintiffs submit this notice in response to the Court’s inquiry at the January 9,

2020, hearing about whether any lawsuit has been filed challenging the Department of

Education’s recent rule that rescinds prior regulations enforcing the Higher Education

Act’s gainful employment requirement. See Program Integrity: Gainful Employment, 84

Fed. Reg. 31,392 (July 1, 2019).

       On January 22, 2020, an eleven-count complaint challenging that rule was filed in

the Northern District of California. See American Federation of Teachers, et al. v. DeVos,

et al, No. 5:20-cv-455 (N.D. Cal. Jan. 22, 2020).

       Additionally, the plaintiffs submit this notice to call attention to the D.C. Circuit’s

decision in Government of Manitoba v. Bernhardt, 923 F.3d 173 (D.C. Cir. 2019), which

rejected a claim of parens patriae standing similar to that asserted by plaintiffs here.

Regardless, as described in prior filings, the plaintiffs’ primary basis for standing rests on

injuries to our proprietary interests, and Manitoba does nothing to undermine that basis.
     Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 2 of 9



Dated: January 24, 2020                Respectfully submitted,

                                       FOR THE STATE OF MARYLAND
                                       BRIAN E. FROSH
                                       ATTORNEY GENERAL

                                   By: /s/ Christopher J. Madaio
                                       Christopher J. Madaio
                                       Assistant Attorney General
                                       Office of the Attorney General
                                       Consumer Protection Division
                                       200 St. Paul Place, 16th Floor
                                       Baltimore, MD 21202
                                       (410) 576-6585
                                       Cmadaio@oag.state.md.us

                                       FOR THE COMMONWEALTH OF
                                       PENNSYLVANIA
                                       JOSH SHAPIRO
                                       ATTORNEY GENERAL

                                   By: /s/ Michael J. Fischer
                                       Michael J. Fischer
                                       Chief Deputy Attorney General
                                       John M. Abel
                                       Jesse Harvey
                                       Senior Deputy Attorneys General
                                       Jacob B. Boyer
                                       Deputy Attorney General
                                       Pennsylvania Office of Attorney General
                                       Strawberry Square
                                       Harrisburg, PA 17120
                                       (215) 560-2171
                                       mfischer@attorneygeneral.gov

                                        PEOPLE OF THE STATE OF
                                        ILLINOIS, by KWAME RAOUL
                                        ATTORNEY GENERAL OF
                                        ILLINOIS

                                    By: /s/ Joseph Sanders
                                        Joseph Sanders
                                        Gregory W. Jones
                                        Assistant Attorneys General
                                        Consumer Fraud Bureau
                                        Office of the Illinois Attorney General

                                   2
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 3 of 9



                                   100 W. Randolph St., 12th Fl.
                                   Chicago, IL 60601
                                   312-814-6796 (Joseph)
                                   312-814-4987 (Gregory)
                                   Fax: 312-814-2593
                                   jsanders@atg.state.il.us
                                   gjones@atg.state.il.us

                                   FOR THE COMMONWEALTH OF
                                   MASSACHUSETTS
                                   MAURA HEALEY
                                   ATTORNEY GENERAL

                               By: /s/ Yael Shavit
                                   Yael Shavit
                                   Assistant Attorney General
                                   Office of the Massachusetts Attorney
                                   General
                                   One Ashburton Place
                                   Boston, MA 02108
                                   (617) 963-2197
                                   yael.shavit@state.ma.us

                                   FOR THE STATE OF CALIFORNIA
                                   XAVIER BECERRA
                                   CALIFORNIA ATTORNEY
                                   GENERAL

                               By: /s/ Bernard A. Eskandari
                                   Bernard A. Eskandari
                                   Deputy Attorney General
                                   300 South Spring Street, Suite 1702
                                   Los Angeles, California 90013
                                   (213) 897-2652
                                   bernard.eskandari@doj.ca.gov




                              3
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 4 of 9



                                   FOR THE STATE OF
                                   CONNECTICUT
                                   WILLIAM TONG
                                   ATTORNEY GENERAL

                               By: /s/ Joseph J. Chambers
                                   Joseph J. Chambers
                                   Assistant Attorney General
                                   Connecticut Office of Attorney General
                                   PO Box 120
                                   Hartford, CT 06141-0120
                                   (860) 808-5270
                                   joseph.chambers@ct.gov

                                   FOR THE STATE OF DELAWARE
                                   KATHY JENNINGS
                                   ATTORNEY GENERAL

                               By: /s/ Christian Douglas Wright
                                   Christian Douglas Wright
                                   Director of Impact Litigation
                                   Delaware Department of Justice
                                   820 N. French Street
                                   Wilmington, DE 19801
                                   (302) 577-8400
                                   christian.wright@delaware.gov

                                   FOR THE DISTRICT OF COLUMBIA
                                   KARL A. RACINE
                                   ATTORNEY GENERAL

                               By: /s/ Benjamin M. Wiseman
                                   Benjamin M. Wiseman
                                   Assistant Attorney General
                                   Attorney General for the District of
                                   Columbia
                                   441 4th Street, N.W., 6th Floor
                                   Washington, DC 20001
                                   (202) 741-5226
                                   benjamin.wiseman@dc.gov




                              4
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 5 of 9




                                   FOR THE STATE OF HAWAII
                                   CLARE E. CONNORS
                                   ATTORNEY GENERAL OF HAWAII

                               By: /s/ Bryan C. Yee
                                   Bryan C. Yee
                                   Deputy Attorney General
                                   425 Queen Street
                                   Honolulu, Hawaii 96813
                                   (808) 586-1180
                                   bryan.c.yee@hawaii.gov

                                   FOR THE STATE OF IOWA
                                   THOMAS J. MILLER
                                   ATTORNEY GENERAL

                               By: /s/ Jessica Whitney
                                   Jessica Whitney
                                   Director - Consumer Protection
                                   Office of the Attorney General of Iowa
                                   1305 E. Walnut St.
                                   Des Moines, Iowa 50319
                                   (515) 281-8772
                                   Jessica.Whitney@iowa.gov

                                   FOR THE STATE OF MINNESOTA
                                   KEITH ELLISON
                                   ATTORNEY GENERAL

                               By: /s/ Jason Pleggenkuhle
                                   Jason Pleggenkuhle
                                   Assistant Attorney General
                                   Bremer Tower, Suite 1200
                                   445 Minnesota Street
                                   St. Paul, MN 55101
                                   (651) 757-1147 (Voice)
                                   (651) 282-5832 (Fax)
                                   jason.pleggenkuhle@ag.state.mn.us




                              5
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 6 of 9



                                   FOR THE STATE OF NEW YORK
                                   LETITIA JAMES
                                   ATTORNEY GENERAL OF NEW
                                   YORK

                               By: /s/ Jane M. Azia
                                   Jane M. Azia
                                   Chief, Bureau of Consumer Frauds and
                                   Protection
                                   28 Liberty Street,
                                   New York, NY 10005
                                   Tel.: (212) 416-8727
                                   Jane.azia@ag.ny.gov

                                   FOR THE STATE OF NORTH
                                   CAROLINA
                                   JOSHUA H. STEIN
                                   ATTORNEY GENERAL OF
                                   NORTH CAROLINA

                               By: /s/ Matt Liles
                                   Matt Liles
                                   Assistant Attorney General
                                   North Carolina Department of Justice
                                   114 W. Edenton St.
                                   Raleigh, NC 27603
                                   P.O. Box 629
                                   Raleigh, NC 27602
                                   (919) 716-0141
                                   mliles@ncdoj.gov

                                   FOR THE STATE OF OREGON
                                   ELLEN F. ROSENBLUM
                                   ATTORNEY GENERAL

                               By: /s/ Katherine Campbell
                                   Katherine A. Campbell
                                   Assistant Attorney General
                                   Oregon Department of Justice
                                   100 SW Market Street
                                   Portland, OR 97201
                                   (971) 673-1880
                                   katherine.campbell@doj.state.or.us




                              6
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 7 of 9



                                   FOR THE STATE OF RHODE
                                   ISLAND
                                   PETER NERONHA
                                   ATTORNEY GENERAL

                               By: /s/ Neil F.X. Kelly
                                   Neil F.X. Kelly
                                   Deputy Chief, Civil Div.
                                   Assistant Attorney General
                                   Rhode Island Department of Attorney
                                   General
                                   150 South Main Street
                                   Providence, Rhode Island 02903
                                   (401) 274-4400 ext. 2284
                                   nkelly@riag.ri.gov
                                   emurray@riag.ri.gov

                                   FOR THE STATE OF VERMONT
                                   THOMAS J. DONOVAN, JR.
                                   ATTORNEY GENERAL

                               By: /s/ Christopher J. Curtis
                                   Christopher J. Curtis
                                   State of Vermont
                                   Office of the Attorney General
                                   Chief, Public Protection Division
                                   109 State St.
                                   Montpelier, VT 05609
                                   (802) 828-5586
                                   christopher.curtis@vermont.gov

                                   FOR THE COMMONWEALTH OF
                                   VIRGINIA
                                   MARK R. HERRING
                                   ATTORNEY GENERAL

                               By: /s/ Samuel T. Towell
                                   Samuel T. Towell
                                   Deputy Attorney General, Civil
                                   Litigation
                                   Barbara Johns Building
                                   202 N. Ninth St.
                                   Richmond, Virginia 23219
                                   (804) 786-6731
                                   stowell@oag.state.va.us



                              7
Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 8 of 9



                                   FOR THE STATE OF WASHINGTON
                                   ROBERT W. FERGUSON
                                   ATTORNEY GENERAL

                               By: /s/ Jeffrey T. Sprung________
                                    Jeffrey G. Rupert
                                    Chief, Complex Litigation Division
                                    Jeffrey T. Sprung (D.C. Bar No.:
                                    384880)
                                    Benjamin J. Roesch
                                    Assistant Attorneys General
                                    Office of the Washington Attorney
                                    General
                                    1125 Washington St. SE
                                    P.O. Box 40100
                                    Olympia, WA 98504
                                    (206) 326-5492 (Sprung)
                                    jeffreyr2@atg.wa.gov
                                    jeff.sprung@atg.wa.gov
                                    benjaminr@atg.wa.gov
                                    cynthiaa@atg.wa.gov




                              8
     Case 1:17-cv-02139-KBJ Document 103 Filed 01/24/20 Page 9 of 9



                               CERTIFICATE OF SERVICE

       I hereby certify that I have caused the foregoing document, and any attachments

thereto, to be electronically filed with the Clerk of the Court for the United States District

Court for the District of Columbia by using the CM/ECF system, and that all participants

in the case will be served by the CM/ECF system.

                                              /s/ Jacob B. Boyer
                                              Jacob B. Boyer
